



                                                
Exhibit 10.21


SIXTEENTH AMENDMENT TO REVOLVING
CREDIT AND SECURITY AGREEMENT
This SIXTEENTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of August 7, 2017 by and among VIRCO MFG.
CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a Delaware corporation
(“Virco”, and together with VMC, “Borrowers” and, each individually, a
“Borrower”), the financial institutions from time to time party to the Credit
Agreement (as defined below) as lenders (collectively, “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, “Agent”), with respect to the following:
RECITALS
WHEREAS, Borrowers, Lenders and Agent have previously entered into that certain
Revolving Credit and Security Agreement, dated as of December 22, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).
WHEREAS, Borrowers have advised Lenders and Agent that VMC intends to purchase
the Conway Property (as defined below) in an aggregate purchase price of Seven
Million Two Hundred Thousand Dollars ($7,200,000), of which Five Million Seven
Hundred Sixty Thousand Dollars ($5,760,000) will be evidenced by the Conway
Seller Note (as defined below) and the Conway Mortgage (as defined below) (more
fully described below as the “Conway Transaction”).
WHEREAS, the Conway Transaction will constitute Events of Default under Section
10.3(a) of the Credit Agreement, as such transaction is prohibited under
Sections 7.1(a), 7.2, 7.8 and 7.17 of the Credit Agreement.
WHEREAS, as a result of such potential Events of Default, the Borrowers have
requested that Lenders and Agent (a) consent to the acquisition, (b) permit the
Borrowers to incur the additional indebtedness and (c) amend the Credit
Agreement in certain respects, which Lenders and Agent are willing to do on the
terms and subject to the conditions contained in this Amendment.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
AGREEMENTS
A.Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.
B.Recitals. The Recitals above are incorporated herein as though set forth in
full and the Borrowers stipulate to the accuracy of each of the Recitals.
C.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
1.Amendments to Section 1.2 of the Credit Agreement. Section 1.2 of the Credit
Agreement is hereby amended as follows:
(a)The following new definitions are hereby added to Section 1.2 of the Credit
Agreement in proper alphabetical order to read as follows:
‘“Conway Indebtedness’ means the Indebtedness of VMC in favor of Sharon Davis,
Trustee of The Dewayne Davis Children’s Trust, u/a dated August 1, 1988, in an
aggregate original principal amount of $5,760,000, as evidenced by the Conway
Seller Note.”
‘“Conway Mortgage’ means the mortgage dated August 7, 2017, by VMC, as the
Mortgagor in favor





--------------------------------------------------------------------------------





of Sharon Davis, Trustee of The Dewayne Davis Children’s Trust, u/a dated August
1, 1988, as the Mortgagee.”
‘“Conway Mortgagee Waiver Agreement’ means the Mortgagee Waiver Agreement dated
August 7, 2017 by and between Sharon Davis, Trustee of The Dewayne Davis
Children’s Trust, u/a dated August 1, 1988 and PNC.”
‘“Conway Property’ means the Real Property located at 1655 Amity Road, Conway,
Arkansas 72034.”
‘“Conway Seller Note’ means that certain promissory note made by VMC to Sharon
Davis, Trustee of The Dewayne Davis Children’s Trust, u/a dated August 1, 1988,
dated August 7, 2017 in the original principal amount of $5,760,000.”
‘“Conway Transaction’ means the acquisition by VMC of the Conway Real Property,
with an aggregate purchase price of Seven Million Two Hundred Thousand Dollars
($7,200,000), of which Five Million Seven Hundred Sixty Thousand Dollars
($5,760,000) will be evidenced by the Conway Seller Note.”
“Conway Transaction Documents’ means the (a) Conway Mortgage, (b) Conway
Mortgagee Waiver Agreement, and (c) Conway Seller Note.”
‘“Sixteenth Amendment’ means the Sixteenth Amendment to Revolving Credit and
Security Agreement dated as of August 7, 2017 among Borrowers, the Lenders party
thereto and Agent.”
(b)The definition of “Leasehold Interests” in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
‘“Leasehold Interests’ means all of each Credit Party’s right, title and
interest in and to the premise located at 2027 Harpers Way, Torrance, CA 90501.”
(c)The definition of “Permitted Encumbrances” in Section 1.2 of the Credit
Agreement is hereby amended as follows (i) clauses (r) and (s) are amended and
restated in their entirety, and (ii) a new clause (t) is added to read in its
entirety as follows:
“(r) Liens disclosed on Schedule 1.2; provided that such Liens shall secure only
those obligations which they secure on the Closing Date and shall not
subsequently apply to any other property or assets of any Credit Party,
(s) other Liens securing amounts not exceeding $250,000 in the aggregate at any
one time and which (i) are incidental to the conduct of a Credit Party’s
business or the ownership of its property and assets, (ii) were not incurred in
connection with the incurrence of Funded Debt , (iii) do not constitute blanket
liens on the assets of any Credit Party and (iv) do not materially impair the
use of such assets in the operation of any Credit Party’s business, and
(t) the Conway Mortgage, subject to the Conway Mortgagee Waiver Agreement.”
For the avoidance of doubt, except as amended under this Section 1(c), the
definition of “Permitted Encumbrances” in Section 1.2 of the Credit Agreement
remains in full force and effect.
2.Amendment to Section 7.1(a) of the Credit Agreement. Section 7.1(a) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except for (i) any merger, consolidation or reorganization between the
Credit Parties, provided that any Borrower must be the surviving entity of any
such merger, consolidation or reorganization to which it is a party, (ii) any
merger, consolidation or reorganization





--------------------------------------------------------------------------------





between a Credit Party and Subsidiaries of such Credit Party that are not Credit
Parties so long as such Credit Party is the surviving entity of any such merger
or (iii) the Conway Transaction pursuant and subject to the Conway Transaction
Documents.”
For the avoidance of doubt, except as amended under this Section 2, Section 7.1
of the Credit Agreement remains in full force and effect.
3.Amendment to Section 7.8 of the Credit Agreement. Section 7.8 of the Credit
Agreement is hereby amended by (i) deleting the text “and” appearing after
clause (i) and inserting a semi-colon (“;”), (ii) deleting the period (“.”)
appearing after clause (j) and substituting the word “and” in lieu thereof, and
(iii) adding a new clause (k) to read in its entirety as follows:
“(k) the Conway Indebtedness.”
For the avoidance of doubt, except as amended under this Section 3, Section 7.8
of the Credit Agreement remains in full force and effect.
4.Amendment to Section 7.17 of the Credit Agreement. Section 7.17 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“7.17 Prepayment of Funded Debt. At any time, directly or indirectly, prepay any
Funded Debt (other than the Obligations), or repurchase, redeem, retire or
otherwise acquire any Funded Debt of any Credit Party, in an amount not in
excess of $150,000 in the aggregate in any fiscal year of the Borrowers.
Notwithstanding the foregoing, payments of principal and interest may be made by
VMC on the Conway Indebtedness in consecutive monthly installments of
$34,904.47, beginning August 2017 as set forth in the Conway Seller Note.”
5.Amendment to Section 7.22 of the Credit Agreement. Section 7.22 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“7.22 Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6) if after giving
effect thereto, aggregate annual rental payments for all leased property would
exceed $10,000,000 in any one fiscal year in the aggregate for all Borrowers.”
6.Amendment to Schedule 4.19 of the Credit Agreement. Schedule 4.19 of the
Credit Agreement is hereby amended and restated in its entirety as set forth on
Annex A attached hereto.
7.Amendment to Notice Address for Agent. The Notice Address for Agent set forth
on Schedule A of the Credit Agreement is hereby amended by deleting Agent’s
notice address in its entirety and replacing such address with the following:
“Notice Address for Agent:
PNC Bank, National Association
350 South Grand Avenue, Suite 3850
Los Angeles, California 90071
Attention:    Relationship Manager (Virco Mfg. Corporation)
Telephone:    (626) 432-7546
Facsimile:    (626) 432-4589.”


D.Conditions Precedent. The obligations of Agent and Lenders hereunder, and this
Amendment, will be effective on the date (the “Sixteenth Amendment Effective
Date”) of satisfaction of each of the following conditions precedent, each in a
manner in form and substance acceptable to Agent:
1.Amendment. Borrowers shall have delivered to Agent an executed original of
this Amendment;
2.Conway Transaction Documents. Borrowers shall have delivered to Agent fully
executed copies of the Conway Transaction Documents, including an original copy
of the Conway Mortgagee Waiver Agreement;
3.Conway Escrow Instructions. Borrowers shall have delivered to Agent a copy of
the escrow instructions and a preliminary title report, generated by the escrow
governing VMC’s purchase of the Conway Property;





--------------------------------------------------------------------------------





4.Conway Environmental Reports; Flood Certifications. Agent shall have confirmed
receipt of all environmental studies and reports prepared by independent
engineering firms with respect to the Conway Property, including, Phase I
environmental assessments and satisfactory flood certification;
5.Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement shall be true and correct in all material
respects as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date, in
which case each such representation and warranty shall be true and correct in
all material respects as of such specific date;
6.No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing; and
7.Other. All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated hereby
shall be satisfactory in form and substance to Agent and its counsel.
E.Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, each Borrower represents and warrants to Lenders and Agent as of the
date hereof as follows:
1.Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower’s
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (ii) will not conflict with or violate any law or regulation,
or any judgment, order, writ, injunction or decree of any court or Governmental
Body, (iii) will not require the Consent of any Governmental Body or any other
Person, except those Consents which will have been duly obtained, made or
compiled prior to date hereof and which are in full force and effect, and
(iv) will not conflict with, nor result in any breach in any of the provisions
of or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any material agreement, charter document, instrument, by-law or other instrument
to which such Borrower is a party or by which it or its property is a party or
by which it may be bound.
2.After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.
F.Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.
G.Events of Default. Any failure to comply with the terms of this Amendment will
constitute an Event of Default under the Credit Agreement.
H.Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
I.Severability. If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
J.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the Sixteenth Amendment Effective Date.
K.Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile





--------------------------------------------------------------------------------





transmission shall be deemed to be an original signature hereto.
L.Governing Law. This Amendment is a Loan Document and is governed by the
Applicable Law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance on, among
other things, Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other Applicable Law.
M.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Lenders, Agent, and all future holders of the Obligations
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Amendment without the
prior written consent of Agent.
N.Attorneys’ Fees; Costs. Borrowers agree to promptly pay, upon written demand,
all reasonable and documented attorneys’ fees and costs incurred in connection
with the negotiation, documentation and execution of this Amendment. If any
legal action or proceeding shall be commenced at any time by any party to this
Amendment in connection with its interpretation or enforcement, the prevailing
party or parties in such action or proceeding shall be entitled to reimbursement
of its reasonable attorneys’ fees and costs in connection therewith, in addition
to all other relief to which the prevailing party or parties may be entitled.
O.Jury Trial Waiver. To the extent not prohibited by applicable law, each party
to this Amendment hereby expressly waives any right to trial by jury of any
claim, demand, action, or cause of action 1. arising under this Amendment or any
other instrument, document, or agreement executed or delivered in connection
herewith, or 2. in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to this Amendment or
any other instrument, document, or agreement executed or delivered in connection
herewith, or the transactions related hereto or thereto in each case whether now
existing or hereafter arising, and whether sounding in contract or tort or
otherwise and each party hereto hereby consents that any such claim, demand,
action, or cause of action shall be decided by court trial without a jury, and
that any party to this Amendment may file an original counterpart or a copy of
this Section with any court as written evidence of the consents of the parties
hereto to the waiver of their right to trial by jury. Without limiting the
applicability of any other provision of the Credit Agreement, the terms of
Article XII of the Credit Agreement, INCLUDING WITHOUT LIMITATION SECTION 12.3,
shall apply to this Amendment.
P.Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers’ and Agent’s respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Amendment and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.
[Remainder of Page Intentionally Left Blank]
Signature Page to Sixteenth Amendment to Revolving Credit and Security Agreement
[Virco]
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
VIRCO MFG. CORPORATION,
a Delaware corporation, as a Borrower
By:    
Name:
Robert E. Dose

Title:
Senior Vice President-Finance






--------------------------------------------------------------------------------





VIRCO INC.,
a Delaware corporation, as a Borrower
By:    
Name:
Robert E. Dose

Title:
Senior Vice President-Finance

Signature Page to Sixteenth Amendment to Revolving Credit and Security Agreement
[Virco]
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By:    
Name:
Jeanette Vandenbergh

Title:      Senior Vice President






















Annex A
Annex A


Schedule 4.19


Real Property


Property Location
Owned/Leased
2027 Harpers Way
Torrance, CA 90501
Leased
1701 Sturgis Road
Conway, AR 72034
Owned
1265 Bruce Street
Conway, AR 72034
Owned
1655 Amity Road
Conway, AR 72034
Owned


















